In this case, Portland Syndicate,; Inc., is the owner of a gas well and . entered into a contract with Belchic & Laskey Gas Co., under which defendant built a pipe line from the gas well to the Haynesville oil fields and sold gas to the public.
Through their combined efforts and holdings the plaintiff and defendant. severed the gas from the soil and sold it to the public.
Under Act 31 of 1920 the State is entitled to collect $1608.94 severance license tax for gas sold by plaintiff and defendant under their joint venture.
Under the joint venture of plaintiff and defendant the gross proceeds derived therefrom were to be divided sixty per cent to Belchic & Laskey Gas Co., and forty per cent to Portland Syndicate, Inc. This proposition of interest in said proceeds was to continue until said Belchic & Laskey Gas Co. had been reimbursed all amounts expended by them for constructing and operating said line.
Under their joint venture the plaintiff and defendant constituted themselves, under Act No. 31 of 1920 a firm, corporation or association of persons engaged in the business of severing natural resources from the soil and owe the severance license tax of $1608.94 in the proportion tha,t they were due to receive the gross proceeds on the date said severance license tax was paid.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be reversed.
It is further ordered, adjudged and decreed that the defendant, Belchic & Laskey Gas Co., pay to the plaintiff,' Portland Syndicate, Inc., forty per cent of $1608.94, with legal interest thereon from the date plaintiff paid the severance license tax, unless under the terms of the contract the condition had arisen under which the gross proceeds were to be divided in the pro*587portiofi'of 50% and 50%, in which event it is ordered, adjudged and decreed that defendant,. Belchic & Laskey Co., pay to plaintiff, .Portland Syndicate, Inc., fifty per cent of $1608.94, with legal interest thereon; from the date of payment of the severance license tax.
The cpsts of both courts are to be paid by defendant.